n,-""-     - ___ ,..,.
                                                         ·.!'
                                                          :·

         • Ao 245B {Rev. 02/08/2019) Judgment in a Crimirial Petty Case (Modified)                                                               Page l of l   le')
                                                                                                                                                                (
                                                                                                                                                                    --



                                                UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                 V.                                      {For Offenses Committed On or After November 1, 1987)


                               Ramon Valdovinos-Salinas                                  CaseNumber: 3:19-mj-23317




           REGISTRATION NO. 88230298
                                                                                                                        AUG I 4 2019
           THE DEFENDANT:
            0 pleaded guilty to count(s) I of Complaint                                                         cu,ii,~
                                                                                                                      us DISH,icrx 1
                                                   ----'----------------Hsett~-;;,;ic,,'iii"c,,.;;:;.#c;+.irWF-l<C,i..AL"'!lf'FO"'R,.,-NcclA+
             D was found guilty to           couut(s)                                                       l:lY                     m,PUTY
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                            Connt Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  I
             D The defendant has been found not guilty on couut(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                      ) ~ TIME SERVED                                D _ _ _ _ _ _ _ _ days

             0 Assessment: $10 WAIVED 0 Fine: WAIVED
             0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address uutil all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Wednesday, August 14, 2019
                                                                                      Date of Imposition of Sentence



                                                                                     lliilLP.it;:OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                      3:19-mj-23317
